DETAILED ACTION
The following Office action concerns Patent Application Number 16/646,772.  Claims 1, 2, 6, 8-12 are pending in the application.  
The applicant’s amendment filed February 24, 2022 has been entered.
Reasons for Allowance
Claims 1, 2, 6 and 8-12 are allowable over the closest prior art of Hatakeyama (WO 2016/143819).  Hatakeyama does not teach a compound satisfying any of formulas (2-1), (2-2) and (2-3), wherein at least one of p, r, s, or t (as defined in claim 1) is equal to one, or wherein both “Ar” groups form a ring system which is bonded to both nitrogen atoms and has “q” equal to zero. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on